graphic 3 [graphic3.jpg]
 
Gerald
Commissiong                                                                                                                                                             July 21,
2010
Amarantus Therapeutics, Inc.
675 Almanor Avenue
Sunnyvale, CA 94085-2934


Dear Mr. Commissiong:


Pursuant to our recent conversation in which we discussed a Sponsored Research
Agreement ("Agreement") to more effectively pursue our mutual research
interests, the following terms are set forth below and are effective July 22,
2010.


SPONSORED RESEARCH AGREEMENT


WHEREAS, Molecular Medicine Research Institute ("MMRI") and Amarantus
Therapeutics,Inc. ("Amarantus ") seek to enter into a mutually beneficial joint
research project (the "Research").


WHEREAS, both parties will contribute assets to the project, MMRPs contribution
to be physical plant and equipment as herein described and Amarantus' s
contribution to be personnel, and in lieu of plant and equipment, a monetary
contribution to MMRI, as herein described. I


NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto agree as follows: In furtherance of the Research,
MMRI will provide the space necessary for personnel from Amarantus to
collaborate with MMRI personnel at the Institute for the duration of this
Agreement. Pursuant to this Agreement, MMRI agrees to provide Amarantus with the
following:


1. Two hard-walled offices, if available. Cubic1e(s) for additional research
scientist(s) with space for file cabinets and copier.


2. Laboratory space for one (1) research scientist and shared use of all
available laboratory equipment.


3. Shared use of fully equipped tissue culture facilities.

 
1

--------------------------------------------------------------------------------

 
 
4. Shared use of other laboratory bays, radioactivity room, darkroom area,
animal research space, conference rooms, library, storage areas and receiving
area as needed during the course of our experiments.


5. Use of common areas, gas cylinder/large equipment room, glassware washing
room, breakroom/large conference area, kitchen area, lobby/reception area,
restrooms and adjoining hallway.


Although we have a well-equipped laboratory, there may be the need for
additional equipment to accomplish specific research objectives. We will provide
the space needed to accommodate specialized equipment subject to our space
constraints. Maintenance and calibration contracts are in place for much of the
equipment presently in the laboratory.


Amarantus will be importing equipment that belongs to Amarantus into the common
laboratory space at MMRI. This equipment shall be labeled "Amarantus
Therapeutics, Inc." and shall remain the sole property of Amarantus, and only
employees of Amarantus will be authorized to use this equipment. In the event an
Affiliate member wishes to use Amarantus' equipment, they must request
authorization to do so with John Commissiong. Such authorization will not be
reasonably withheld, other than due to scheduling conflicts. Start date for
Sponsored Research Agreement. This Agreement shall commence as of July 22, 2010.
On August 1, 2010 and on the first day of each month thereafter ("Record Date"),
this Agreement will be automatically renewed for an additional three month
period unless the terminating party sends a written notice to the
non-terminating patty on or prior to the applicable Record Date, in which case
this Agreement shall terminate ninety (90) days after the Record Date. A written
notice of a decrease in the number of scientists participating in the Sponsored
Research Agreement requires a ninety (90) day notice. Notwithstanding the
foregoing, this Agreement shall terminate automatically on March 31, 2013, which
date constitutes the expiration, unless renewed, of MMRI's lease agreement with
the Harris Family Trust (the "Trust Lease") and with RREEF, Inc (administered
through CBRE). Further, this Agreement can be terminated by MMRl prior to March
31,2013 if the Trust Lease is terminated by the Harris Family Trust, or MMRI's
Lease with RREEF is terminated by RREEF, against the wishes of MMRI.


Terms. A) The initial research fee of($11,000) will be due upon the signing of
this Agreement. The initial research fee shall be returned to Amarantus thirty
days after this Agreement terminates, upon payment by Amarantus of amounts owed
to MMRl. B) Amarantus shall pay MMRI an ongoing Sponsored Research Fee for July
of$I,774.20 (prorated for July 22-31, 2010) and $5,500 per month paid on the
first of each month beginning August 1,2010 ($4,500 + 1,000). C) The ongoing
research fee per scientist shall be reduced from $4,500 per month by $500 per
month for each new Amarantus research scientist that joins the MMRI facility,
said reduction becoming effective with the entry of the new researcher into the
MMRl facility; however, the monthly research fee shall not be reduced below
$3,500 for a chemistry laboratory researcher or $2,500 for a biology laboratory
researcher. D) A proportional increase in the initial research fee will be due
at the time that each new Amarantus research scientist joins the MMRI facility.

 
2

--------------------------------------------------------------------------------

 
 
A charge equal to 10% of the fee will be assessed if the Sponsored Research Fee
is received after the fifth (5th ) day of the month. Research supplies and
expenses ordered by MMRI for Amarantus are invoiced monthly (Administrative Fee)
and are due net 15 days. A charge equal to 10% of the Administrative Fee will be
assessed if the fee is received after the due date.


Insurance. During the time that Amarantus has personnel and equipment at MMRI,
Amarantus shall maintain in full force and effect (and provide MMRI evidence of
coverage as may be requested from time to time) of Worker's Compensation
insurance, Employers liability insurance (no less than $lMM in limits) and
general liability coverage (coverage should be $1MM per occurrence and $2MM in
aggregate) which shall include non-owned and hired auto liability coverage.
Coverage for non-owned and hired auto liability coverage should be no less than
$lMM for combined bodily injury and property damage. With respect to property
loss and damage coverage, at Amarantus's request, MMRI will seek to obtain such
coverage on your behalf and, upon approval of the coverage and the premium, will
obtain such coverage and shall pass the costs thereof through to you. If MMRI is
unable to obtain reasonable coverage at a reasonable cost agreeable to you, it
will require you to obtain the same level of coverage yourself and at your cost.


Results of Research. MMRI employees and researchers involved in the Sponsored
Research Agreement with Amarantus shall keep complete, accurate and authentic
accounts, notes, data and records of the research performed under this Agreement
and all results thereof. MMRI shall promptly and fully disclose to Amarantus any
and all information, data and results obtained from conducting the Research (the
"Results") which disclosure shall include, without limitation, copies of
relevant summaries and reports, if any. Amarantus shall own all right, title and
interest in and to such Results and all Intellectual Property related thereto or
related to the Agreement. As used in this Agreement, "Intellectual Property"
means all patents, copyrights, trade secrets, trademarks and other proprietary
rights, together with all related rights, applications, filings, registrations
and the like.


Proprietary Rights. MMRI agrees and acknowledges that MMRI shall acquire no
rights of any kind whatsoever with respect to any Intellectual Property of
Amarantus as a result of Amarantus's and MMRI's performance under this Agreement
or otherwise. MMRI agrees that any invention, method, process, trade secret, or
know-how conceived or first reduced to practice in the performance of its
responsibilities by MMRI or its employees, alone or jointly with others,
together with all Intellectual Property related thereto (collectively,
"Inventions"), shall be, and remain, at all times the sole and exclusive
property of Amarantus and MMRI hereby agrees to assign to Amarantus its entire
right, title and interest in all Inventions. MMRI shall perform any and all acts
necessary to assist Amarantus in perfecting its rights to any and all such
Inventions; to the extent that this requires significant work by MMRI or its
staff, Amarantus will reimburse MMRI for such work at MMRI's reasonable
consulting rates.

 
3

--------------------------------------------------------------------------------

 
 
Publication Rights. Each party to this Agreement recognizes that the publication
of papers, including oral presentations and abstracts, regarding the Research,
subject to reasonable controls to protect Confidential InfOIbation as defined
below, will be beneficial to both parties. Accordingly, Amarantus shall have the
right to review and approve any paper for publication, including ordI
presentations and abstracts, which utilize any data generated from the Research
or as part of this Sponsored Research Agreement. The list of authors on any such
papers will be determined by using customary academic standards. Before any such
paper is presented or submitted for publication, a complete copy shall be given
to Amarantus at least sixty (60) days prior to presenting the paper to a
publisher. Amarantus shall review any such paper and give its comments to the
author and MMRI promptly. MMRI shall comply with Amarantus's request to delete
references to Confidential Information in any paper or other presentation and
agrees to with old publication of same an additional sixty (60) days in order to
permit Amarantus to file a patent application, if Amarantus deems it necessary.


Confidential Information. Anything in this Agreement to the contrary
notwithstanding, any and all knowledge, know-how, practices, processes or other
information disclosed or  submitted in writing or in other tangible form by
Amarantus to MMRI pursuant to this Agreement, or which MMRI becomes aware of
through any means as part of this Sponsored Research Agreement ("Confidential
Information"), shall be received and maintained by MMRI in strict confidence.
MMRI shall use its best efforts to make sure that neither it nor its employees
discloses Amarantus's Confidential Information, and in any event will use as
much care in protecting Amarantus's Confidential Information as MMRI uses in
protecting MMRI's own Confidential Information. MMRI expressly acknowledges that
the Results shall be considered Amarantus's Confidential Information. MMRl shall
not use the Confidential Information for any purpose other than those purposes
specified in this Agreement. MMRl may disclose Confidential Information solely
to employees requiring access thereto for the purposes of this Agreement,
provided, however, that prior to making any such disclosures, each such employee
shall be bound by contractual obligation to maintain Confidential Information in
confidence and not use such information for any purpose other than in accordance
with the terms and conditions of this Agreement. The foregoing nondisclosure
obligations shall not apply to Confidential Information that MMRl can establish
by competent written proof: (i) was in the public domain at the time of
disclosure; (ii) after disclosure, becomes part of the public domain other than
by breach of this Agreement by MMRI; or (iii) was in MMRI's possession in
documentary form at the time of disclosure.


Indemnification. The parties shall each indemnify the other for any claims,
losses, damages, costs and expenses, including reasonable attorneys' fees but
expressly excluding all foreseeable and unforeseeable consequential damages
("Claims") arising from any third party claim resulting from the indemnifying
party's gross negligence or willful misconduct in its performance of this
Agreement, except that in no event shall either party be liable to the other to
the extent such Claim arises out of the gross negligence or willful misconduct
of the indemnified party.

 
4

--------------------------------------------------------------------------------

 
 
Disclaimer of Warranties. MMRI PROVIDES NO WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.


Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INDIRECT, OR CONSEQUENTIAL (whether foreseeable or unforeseeable)
DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF EITHER PARTY HAS
BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.


Material Breach. Either party may terminate this Agreement for any material
breach of this Agreement which is not cured within thirty (30) days following
notice from the nonbreaching party to the breaching party specifying such
breach. Such termination shall be effective at the end of such thirty (30) days.


Effect of Termination. Termination of this Agreement shall be without prejudice
to or limitation on any other remedies or any accrued obligations of either
party. In addition, the obligations under Proprietary Rights, Publication Rights
and Confidential Information shall survive any termination, expiration or
completion of this Agreement.


No License. Nothing in this Agreement shall be construed as conferring on either
party an express or implied license or option to license any disclosed
Confidential Information, technology, or any patent or patent application owned
by the other party.


Independent Contractors. The parties shall perform their obligations under this
Agreement as independent contractors and nothing contained in this Agreement
shall be construed to be inconsistent with such relationship or status. This
Agreement shall not constitute, create or in any way be interpreted as a joint
venture or partnership of any kind.


Nonsolicitation. During the term of this Agreement and for one (1) year
thereafter, neither party shall directly or indirectly, without the prior
written consent of the other party, solicit, recruit, encourage or induce any
employees, directors, consultants, contractors or subcontractors of such party
to leave the employ of such party, either on its own behalf or on behalf of any
other person or entity. In the event of a breach of this provision and related
hiring, the breaching party will pay to the other, as liquidated damages and not
as a penalty, an amount equal to 30% of the first year's salary and bonus(es)
ultimately agreed upon between the person solicited and the new employer.
Payment of this amount will be the breaching party's total liability and the
other party's only remedy for a breach of this provision.


Entire Agreement. This Agreement sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the parties hereto and supersedes and terminates all prior agreements and
understanding between the parties hereto, and there are no covenants, promises,
agreements, warranties, representations,

 
5

--------------------------------------------------------------------------------

 
 
Force Majeure. Neither MMRI nor Arnarantus shall be liable for any failure to
perform as required by this Agreement to the extent such failure to perform is
caused by any reason beyond MMRI's or Amarantus's respective control, including
without limitation, by reason of any of the following: labor disturbances or
disputes of any kind, failure of any required governmental approval, civil
disorders, acts of national aggression, acts of God, energy or other
conservation measures, failure of utilities, mechanical breakdowns, material
shortage, disease, or similar occurrences. In the event that Amarantus is denied
meaningful access to the premises due to any such reason, for a period of 30
days or less, its payment obligations under this Agreement shall be reduced pro
rata for the period during or the extent to which access is denied. In the event
that Amarantus is denied meaningful access to the premises due to any such
reason for a period of more than 30 days, and if after that 30 days meaningful
access is still not available to Amarantus, then Amarantus's payment obligations
under this Agreement shall be reduced pro rata for the period during or the
extent to which access is denied and Amarantus shall further have the right to
terminate this Agreement upon 30 days' notice.


Governing Law; Severability. This Agreement shall be governed by the laws of the
State of California as those laws are applied to contracts entered into and to
be performed entirely in California by California residents. If any provision of
this Agreement is determined to be unenforceable, such provision shall be
severed from this Agreement and the remaining provisions of this Agreement shall
continue in full force and effect.


Counterparts. This Agreement may be executed in counterparts, each of which when
taken together shall constitute one and the same instrument.


Notices. All notices, demands and other communications made under this Agreement
shall be in writing and shall be given either by personal delivery or by
nationally recognized overnight courier (with charges prepaid) and shall be
deemed to have been given or made when actually delivered.


If to MMRI:   Marie Berticevich
         Molecular Medicine Research Institute
        525 Del Rey Avenue, Suite B
         Sunnyvale, CA 94085


If to Amarantus :   Gerald Commissiong
          Amarantus Therapeutics, Inc.
          675 Almanor Ave
           Sunnyvale, CA 94085
 
 
6

--------------------------------------------------------------------------------

 
 
Additional expenses to be considered (these may not be all inclusive) in
planning your budget include:


• Computers and printer
• Laboratory and office supplies (including shared cost of radioactive license,
radioactive materials and animals for research purposes that are purchased using
the MMRI radioactivity and animal facilities licenses, respectively)
• Animal facility per diem charges (as of January 1,2010):
Regular (immunocompetent) Mice: $5.64 per cage set-up charge on the first day
$3.58 per cage per day thereafter; maximum of five (5) mice per cage.
Immunodeficient Mice: $7.26 per cage set-up charge on the first day $4.97 per
cage per day thereafter; maximum of five (5) mice per cage.
Regular (immunocompetent) Rats: $5.64 per cage set-up charge on the first day;
$2.38 per rat per day thereafter; maximum of two (2) rats per cage.
Immunodeficient Rats: $7.26 per cage set-up charge on the first day; $3.33 per
rat
per day thereafter; maximum of two (2) rats per cage.
A Quality Assurance Fee of 15% of per diem expenses is assessed monthly for
individuals and groups working under Sponsored Research Agreements that have
space within MMRI. The Quality Assurance Fee is 30% for groups not affiliated
withMMRI.
Fees are increased 10% per year on January 1 of each year.
• Laboratory coats and laundry fees
• Access keys
• Copier, copier maintenance agreement and copier supplies (a copier may be
shared with MMRI for a nominal fee while Amarantus has less than four (4)
employees)
• Fax machine, fax maintenance agreement and supplies
• Property insurance for your personal office and laboratory equipment
• Worker's compensation and liability insurance
• Laboratory equipment specific for your research needs and research supplies
• Waste disposal fees (shared)
• Telephone bills (monthly base bill and any long distance charges). There will
be a one-time connection fee for each telephone line that is installed.
Amarantus may choose its long-distance carrier DSL installation and service fee
(if you choose this means of access to the internet)
• Beverage service; coffee, tea and bottled water are provided with cost sharing
billed quarterly.
• Overnight shipping service


The foregoing list is mentioned by way of illustration and is not intended to be
an all- inclusive list of additional expenses and services. Any of the above
services listed as additional expenses that are provided by MMRI during the term
of the Sponsored Research Agreement shall be agreed to in writing, invoiced
monthly and be due upon presentation (net 15 days).conditions or understandings,
either oral or written, between the parties hereto other than as set forth
herein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the parties heteto unless reduced to writing and
signed by the respective authorized officers of the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
Amarantus will be responsible for the removal and/or disposal of any radioactive
or chemical waste generated during the course of experiments performed as part
of our Agreement. MMRI will make every effort to provide adequate storage space
for the decay of appropriate radioactive waste such as 32P. Investigators
designated by Amarantus to perform research that involves radioactivity will do
so under MMRI's radioactivity license and as such will abide by established
procedures for the safe handling and use of radioactive materials as set [for in
MMRI's radioactivity policies and procedures manual.


Please indicate your acceptance of this Agreement by signing below and returning
to our office.


Sincerely yours,


/s/Edward P. Amento
Edward P. Amento, M.D.


UNDERSTOOD AND ACCEPTED


By: /s/ Gerald Commissiong
 
By: /s/ Edward P. Amento
Gerald Commissiong, M.D.
 
Edward P. Amento, M.D.
Chief Business Officer
 
President and CEO
Amarantus Therapeautics, Inc.
 
MMRI